*38Opinion of the Court,
by Ch. J. Boyle.
IT was error in the circuit court to instruct the jury that unless they should be of opinion that the plaintiff had completed the work covenanted to be done by him, by the time stipulated, they must find for the defendant; because the instruction so given assumes the covenants of the parties to be dependant covenants, where*39as they ought to be construed to be independent, more especially as there had been a partial performance of the covenant on the part of the plaintiff, and the residue admitted of compensation.
The judgment must be reversed with costs, and the cause be remanded for anew trial to be had.